          Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 1 of 45




 1
     Northern District of California 19-cv-7218
 2 Original Case initiated in the Southern District of New York 19-cv-2169

 3 Transferred to the Supreme Court of New York - 190502/2020

 4

 5

 6                                    Northern District of California
 7                                       Supreme Court New York
 8                                    Stanley Mosk Court California
 9

10

11 United States                           )               Matter subject to Federal Jurisdiction
     MMI LAW Inc                           )               Before the Supreme Court of New York
12
     Nurbu Lama                            )               1905/2020/ Affidavit of Counsel Meettook
13 Namygyal Dhondhup                       )

14 Zambala Inc                             )
                                           )
15 Against                                 )
16                                         )
     New Century Foundation inter alia )
17

18

19
     I Kiran Meettook ESQ hereby state under oath that this matter filed in the Southern District of New
20
     York is now subject to the jurisdiction of the Supreme Court the bundle attached herein. The online
21
     filing with respect to this Court has been an issue since November and we are still in the process of
22
     resolving same. Since November and till present dates I receive e-mails of pertaining to a voluntary
23
     dismissal of Plaintiffs action with respect to an intellectual property matter pertaining to a different
24
     case however added to the docket of this case that has been transferred to the Northern District of
25
     California.   I received another e-mail this morning purporting that it came from the police
26
     station. The Cyber Crime units will be notified of same.
27

28
                                                      1!
                                          AFFIDAVIT OF NURBU LAMA
     Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 2 of 45




 1                                 Yours Truly

 2

 3

 4
                               /S/K. Meettook ESQ
 5

 6
                                 January 28 2020
 7

 8
 9                                MMI LAW Inc
                                 244 5th Avenue
10                                 Suite A 151
11                                 New York
                                   New York
12
                                     10001
13                                    USA

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        2!
                            AFFIDAVIT OF NURBU LAMA
         Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 3 of 45




 1 Nurbu Lama

 2 99 Wall Street

 3 Suite 594

 4 New York City

 5 New York 10005

 6 E-mail: nurbulama999@gmail.com

 7

 8
 9                                     Superior Court Of LA
                                          Stanley Mosk
10

11
     United States                              )   Case No.:BC644069
12   Mmi Law Inc                                )   Case No: BC517398
                                                )
13   Nurbu Lama                                 )
     Namygyal Dhonhup                           )   Remove to Supreme Court
14   Zamabala INC                               )   Index #: 150902/2020
                                                )
15                                              )
                    Plaintiff,                  )
16   v.                                         )
     New Century Foundation Members             )       AFFIDAVIT OF NURBU LAMA
17   Yuan Miao                                  )   _____________________________________
                                                )   _
18   Angela Chen                                )
     Emilia Wang                                )
19   Wu Hong                                    )
     David Holland                              )
20
     Craig J Beauchamp
21   Tom Moore
     Douglas Petttibone
22   Winston Mckesson
23   Inter Alia

24
                    Defendants,
25

26

27

28
                                                1!
                                    AFFIDAVIT OF NURBU LAMA
          Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 4 of 45




 1

 2 I Nurbu Lama resident of New York hereby state under oath that till date I have not received the

 3 following from the Plaintiffs in this matter and the Defendants in the Federal matter and

 4 Respondents in the Supreme Court matter:

 5

 6 1.The Ex Parte Orders inclusive of the service of documents made to the Court Ex Parte and service

 7 of Orders granted inclusive of ex parte communications with the Bench too;

 8 2. The Order of May 24 2019 that purportedly kept this case in Stanley Mosk Court;
 9

10 3. The deposition of Wu Hong made in 2014 and copies of the deposition I gave, in which I had to

11 travel from the East Coast to the west Coast as per their dictates;

12

13 4. The entire client billing records made by Defendants Beauchamp and Pettibone for New Century

14 Foundation, Emilia Wang and Wu Hong as they claim to be taking these cases on a pro bono basis

15 and do advertise their practices on the basis of same;

16

17 5. As of May 2019 this matter of Wu Hong was scheduled to be dismissed by the Plaintiffs. My

18 request to remove this to the Federal Court in March 2019 made the Defendant Beauchamp take

19 drastic measures to pursue it, to the extent to provide perjured evidence before a Judge in Chambers

20 in the Mother Court.      It is imperative that all the Ex Parte communications she and Douglas

21 Pettibone has made on this case and the Emilia Wang case be disclosed forthwith

22

23 6. We seek further clarification as to why the cross claim to New Century Foundation was struck out

24 without my instruction of same;

25

26 7. Please provide all the documents on the docket sheet as from 2013. This is now a matter before

27 several authorities and we seek full disclosure of all documents;

28
                                                     2!
                                         AFFIDAVIT OF NURBU LAMA
          Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 5 of 45




 1 8. The Defendant Beauchamp set a trial date for January 30 and today she sends the trial brief by e-

 2 mail. This brief that she provides corroborates the Complaint made in the Federal court and will be

 3 now be included as evidence before the relevant authorities and the Supreme Court. The matters

 4 pleaded in the Complaint are entirely false and the graphic details they provide is corroborative of

 5 the fact that the drafters of the document may be guilty of same;

 6

 7 9. Defendant Wu Hong will not be coming from China to attend the trial in California, it makes no

 8 sense for me to travel to California from my residence in New York, to attend another sham
 9 proceeding bought by the New Century Foundation. Defendant Beauchamp has been the attorney

10 for both Emila Wang and Wu Hong who are both members of New Century Foundation. The abuse

11 of the equitable doctrine of the ex parte and the presentation of fake evidence in Court is their

12 specialty and only area of practice it seems.

13

14 10. On the Court dockets it accuses me of wrongful death, however till date I have not been

15 provided with the particulars as to whom has died.            This pleading submitted by Defendant

16 Beauchamp proves beyond reasonable doubt let alone on the balance of probabilities that the New

17 Century Foundation has orchestrated this public mischief as part of a larger conspiracy which they

18 started since 1999 and 2011 utilising the institutions of the USA Judiciary;

19

20 11. At all material times I trusted the lawyers that belong to the California Bar Association however

21 each time it seems that they become party to the conspiracy. The docket sheet states that I had

22 provided for jury instructions however at trial there was no jury. Why does the docket sheet state

23 that I filed for jury instructions? Trial was preceded without jury and without transcript.

24

25 12. Please see all the Affidavits I submitted till date on this matter. Till date none of them have been

26 responded with the information requested. This matter is now a Federal matter and will be dealt

27 with accordingly. We seek production of all these documents forthwith especially the ex parte

28
                                                     3!
                                         AFFIDAVIT OF NURBU LAMA
          Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 6 of 45




 1 communications made without my notice, the pleadings and official bundles submitted to Court

 2 since 2013 till present date.

 3

 4 13. I noticed an official entry made on the Emilia Wang case in April of last year, this was not

 5 communicated to me.         We request Defendants Beauchamp and Pettibone to provide all the

 6 documents on the docket pertaining to that case too. This would be added to the Supreme Court

 7 case served with this Affidavit as it corroborates the contents herein.

 8
 9 14. As with their pattern at play that has been evidenced throughout all proceedings. The Judgment

10 rendered from the Emila Wang sham trial was a copy and paste from ex parte communications that

11 were not thrashed out or deliberated before a jury and without a Court transcript in place. Entirely

12 as per the dictates of the former CCTV director the then leader of the New Century Foundation of

13 China. This case of Wu Hong had been scheduled to be dismissed as of May 2019. Defendant

14 McKesson had communicated this to me early last year and that he could not bring a cross claim on

15 this matter and this was the tradeoff that was reached with him losing the appeal and

16 communicating same to me only after six months.         The transcripts of the appeal pertaining to the

17 Emilia Wang he still has not provided.

18

19 15. Defendants Emilia Wang case and Wu Hong were one case then they later separated and

20 transferred one to Northern California, they transferred one back to Stanley Mosk. In the pleading

21 she claims she came to California at the request of the head of New Century Foundation Yuan Miao

22 to provide a deposition for the Emilia Wang case and then waited until 2016 to later initiate the case

23 once they obtained a successful verdict on the Emilia Wang case. Both matters should be moved to

24 the Supreme Court index number: 150902/2020 as it concerns residents of China against a resident

25 of New York who claims to be too sick to fly to the USA. The Supreme Court has the requisite

26 jurisdiction to hear this matter and is more suited to hear this claim.

27

28
                                                     4!
                                         AFFIDAVIT OF NURBU LAMA
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 7 of 45




 1

 2 Yours Truly

 3

 4

 5

 6 DATED: January,28.2020

 7                                                   /S/ N. Lama
 8                                                   Nurbu Lama
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           5!
                               AFFIDAVIT OF NURBU LAMA
Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 8 of 45




             244 5TH AVE SUITE A 151
              NEW YORK, NY 10001



              PHONE:917-858-873
               km@mmilaw.org
           nurbulama999@gmail.com
            zambalainc@icoud.com




               Petition To Supreme Court 01/22/2020
                 Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 9 of 45


  From: km km@mmilaw.org
Subject: Fwd: NYSCEF Alert: New York - Other Matters - Civil Forfeiture - 150902/2020 (UNITED STATES et al v. NEW CENTURY
         FOUNDATION et al)
   Date: January 27, 2020 at 1:20 PM
     To: Nurbu Lama nurbulama999@gmail.com




       Sent from my T-Mobile 4G LTE Device

       -------- Original message --------
       From: efile@nycourts.gov
       Date: 1/27/20 9:41 AM (GMT-05:00)
       To: km@mmilaw.org
       Subject: NYSCEF Alert: New York - Other Matters - Civil Forfeiture - <ASSIGNMENT OF INDEX NUMBER> 150902/2020 (UNITED
       STATES et al v. NEW CENTURY FOUNDATION et al)




                                        New York County Supreme Court
                                        Assignment of Index Number
                                        01/18/2020

       Please Note
       You must serve the appropriate Notice of Electronic Filing in hard copy along with your commencement documents, all of which must
       bear full signatures. Proof of service of these documents must be e-filed as well. See our Forms page to select the appropriate notice
       to be served.

       On 01/27/2020, at 9:41:59 AM, an index number was assigned to the case listed below.

       Case Information
       Index #: 150902/2020
       Caption: UNITED STATES et al v. NEW CENTURY FOUNDATION et al
       Assigned Case Judge: No Judge Assigned

       Documents Received
       Doc                                                                                                                       Received
                                                               Document
        #                                                                                                                          Date
              PETITION
              We have amended the document to list the Parties that are respondents to the action and
              interested Parties at our end there doe not appear the option to correct this on the system. At
       1      the time of filing only companies were permitted on the system.                                 01/18/2020
              Please assist us with updating the system. The main Parties are New Century Foundation
              and its members. Facebook and Godaddy requested Court Orders to remove fake material so
              in that respect they have been included, so that the Orders can direct same.
              EXHIBIT(S)
       2                                                                                                      01/18/2020
              Exhibits to support summary judgement in lieu of complaint
              RJI -RE: OTHER
       3                                                                                                                        01/18/2020
              Summary Judgement in lieu of complaint



       E-mail Service Notifications Sent
                 Name               Email Address
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 10 of 45


KIRAN MEETTOOK km@mmilaw.org



Payment Information
Fee Paid: $305 | Date: 01/18/2020 | Method: AMERICAN EXPRESS | Authorization Code: 207022

Filing User
KIRAN MEETTOOK | km@mmilaw.org

NOTICE: This e-mail is intended only for the named recipient and for the purposes of the New York State Courts E-Filing System. If
you are neither the intended recipient nor a person designated to receive messages on behalf of the intended recipient, notify the
sender immediately.

If you are unsure of the contents or origin of this email, it is advised to NOT click on any links provided. Instead, log into
your NYSCEF account to access the documents referred to in this email. Thank you.
       Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 11 of 45

SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71




UNITED STATES

MMI LAW INC                                    INDEX NO: 150902/2020

NURBU LAMA

NAMYGYAL DHONHUP

ZAMABALA INC

              PETIONERS

      AGAINST                                  VERIFIED PETITION

NEW CENTURY FOUNDATION MEMBERS

YUAN MIAO

ANGELA CHEN

EMILIA WANG

WU HONG

DAVID HOLLAND

CRAIG J BEAUCHAMP

TOM MOORE

DOUGLAS PETTIBONE

WINSTON MCKESSON

              RESPONDENTS

INTERESTED PARTIES:

CALIFORNIA BAR ASSOCIATION

JUDICIAL AUTHORITIES USA

JUDICIAL HOUSE COMMITTE
          Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 12 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71



UNITED STATES                                                    Index No: 150902/2020

MMI LAW INC

NURBU LAMA

NAMYGYAL DHONDUP

ZAMABALA INC

                      Petitioner

Against



NEW CENTURY FOUNDATION et al                                     VERIFIED PETITION



                      Respondent(s)



TO THE SUPREME COURT OF NEW YORK, COUNTY OF NEW YORK this petition put forward by

the petitioners residents of New York and Taiwan respectively. This petition is provided in

compliance with the e-mail of the Supreme Court received today January 21 2020 at 12:21

which requests a petition and a particularisation of the Defendants to the Summary

Judgment in lieu of Complaint submitted last week January 18 2020. Please treat this as one

document that accommodates the request of the Court.           We have been requesting the

organisation plan of the New Century Foundation since April 2019, this will shed more light

on all the members of the Defendant organization. Till date they have not provided same.

The following are the members and/or accomplices of the Defendant New Century

Foundation that assists the organization with its objective to provide a cloak of deceit on all

that come in contact with it. They have made a product of a representative in most




                                                                                  Page 1 of 16
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 13 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71



traditions that rests at the centre of their lineages and religions and that is the image of the

Divine Mother which is central to Sanatana Dharma; Tibetan Buddhism; Catholicism inter alia

and they have utilised the USCIS and the USA Judiciary as instruments for their conspiracy

which started in 1999 to establish from China in the USA a new world order and teach their

propaganda of world domination by 2050 utilising established faiths and the intellectual

property of the USA. Their next layer of conspiracy started in 2011 to initiate fake cases in

the Courts of California and destroy the immigration of legitimate residents of the United

States of America. This same pattern of play continued in 2019 till present day with the case

1:19 cv 2169 which was filed in the Southern District of New York seeking relief in the cease

and desist of the exploitation of their property and return of the property belonging to the

Petitioners as well as divestiture and disgorgement pertaining to the unjust enrichment; anti

trust/ RICO behaviour complained of.     This pleading served on March 10 2019 and the Order

of Summons part 71 special proceeding was served on April 23 by the US Marshals as of April

17 2019 the United States became a Plaintiff to the action.



The Particularisation of the Defendants that carry out the intention of the New Century

Foundation are as follows:

1) Yuan Miao - from China claims to be an incarnation of Divinity and disrobes monks in the

   process;

2) Angela Chen - claims to be a lawyer and entraps monks in the organization;

3) Emilia Wang - from China initiates fake cases in the Courts of California;

4) Wu Hong - from China initiates fake cases in the Courts of California;

5) David holland - from California carries out the intention of the Organization and provides

   fake evidence in Court;



                                                                                  Page 2 of 16
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 14 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71



6) Craig j Beauchamp - A member of the California Bar that claims to work on a pro bono

   basis on behalf of the New Century Foundation, abuses the ex parte motions;

7) Tom Moore - A member of the California Bar Association that initially represented the

   Petitioner Lama and then ended up working for the organization his actions dictated,

8) please see the Summary Judgment in lieu of Complaint filed with the Supreme Court on

   January 18 2020 for the requested information still pending from him.

9) Douglas Pettibone - A member of the California Bar Association that works on behalf of

   the New Century Foundation and provides pleadings to the Court of California that are

   entirely fake;

10) Winston Mc Kesson - A member of the California Bar Association that initially

   represented the petitioner Lama and then ended up working for the organization by the

   name of New Century Foundation, his action dictate, please see the Summary Judgment

   in lieu of Complaint filed with the Court on January 18 2020 for the information still

   pending from him

11) Facebook - a social media platform that is at the mercy of its users.    A vehicle it has

   become for the publication of fake news, information and children and the vulnerable

   joining dangerous cult groups.    They request Court Orders to remove fake information

   from their sites. We seek an Order requesting these platforms to use their powers of

   discernment. Many lives are destroyed in the abuse of the social media;

12) Go Daddy - a great company that provides domains again at the mercy of its users. A

   domain by the name of lamanorbu.com was purchased to publicise fake news and content

   on it.    The petitioners sought the removal of the domain and information of the

   purchaser.       Go Daddy stated that this has to remain anonymous it was what the

   purchaser paid for. We seek an Order requesting whom the purchase of this domain was



                                                                                 Page 3 of 16
         Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 15 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71
   and for a reminder to these organization to be weary of whom to provide their platforms

   to.

13) New Century Foundation - set up from China to the USA to brainwash students of

   gathering recruits for a new world order commencing in 2050.        Tibetan Buddhism and

   Sanatana Dharma and now the Judicial instruments of the USA are used as the vehicle for

   their propaganda.



Facebook and Go Daddy together with the New Century Foundation and its members and

accomplices are Defendants of this action. This is a formal petition for relief to grant the

summary judgment in lieu of Complaint dated the 15 of this month January 2020 and the

Orders contained herein in this verified petition.



Summary of Complaint:

The matter of Lama has presented the following issues that the petitioners plead the Court

for relief from the tyranny of the New Century Foundation.       A serious breach of national

security this reveals and it is time we wake up to this reality. The Court docket sheets are

being manipulated through the abuse of the Ex Parte motion; The machinery of the judiciary

is weaponized to place the Plaintiffs in exile within their own land. The Defendants and their

predecessors are in a habit of exploiting the property of the Plaintiffs and placing the

Plaintiffs in exile. In this respect we request the Defendants to cease in this practice and to

stop weaponising the Judiciary to persecute the innocent by initiating fake cases and

spreading fake news utilising the online platforms hosted by Facebook and Go Daddy inter

alia. These organisations require Court Orders to remove the fake and negative content, in

this respect they have been included in the Complaint. The discernment between truth and

untruth is a challenge for many corporations and weaponising our judicial and governmental



                                                                                 Page 4 of 16
           Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 16 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71



institutions is now a common practice at play. Due to the infiltration of foreign organisation

culture that is antithetical to the values enshrined in our Constitution of the United States of

America.



Summary of Merits

The Question of Jurisdiction is Moot. Please refer to page 3 of the Summary Judgment in lieu

of Complaint submitted to the Court January 18 2020, the Petitioners move the Supreme

Court with its unlimited jurisdiction that can hear any claim without the unnecessary battle

to demonstrate geographical nexus Spinnell v Doris P.C. 155 MISC 2d 147, 589 NYS 2D 743.



Further the Defendants in this matter have already established sufficient ties with the state

of New York to make it reasonable and just and in conformity with the due process

requirements of the 14th Amendment that does not offend traditional notions of fair play and

substantial justice International Shoe v Washington 356 U.S. 310 1945, in fact to hold

otherwise in light of the actions of the Defendants with its mastery in manipulation in

weaponising our institutions would offend traditional notions of fair play and substantial

justice.



Further their acceptance of service of the Documents and their continued participation of

their conspiracy in the Courts of New York has meant that the Defendants have ‘ purposefully

availed’ themselves to the forum and venue of New York.         Therefore Due Process is not

violated as their actions of pubic mischief dictate that they purposefully availed them to the

jurisdiction of the Court of New York, once they started this public mischief against residents




                                                                                  Page 5 of 16
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 17 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71
of same. Burger King v Ruzwicz 471 U.S. 462 1985. The due process clause of the New York

Constitution protects its citizens from such violations.



Moreover a Court that has ordered the transfer or removal of a case to another Court

relinquishes subject matter jurisdiction over the case and may not entertain any motion with

respect to it Falcon v Hagedron Fordham Rd INC 183 AD 2d 413, 583 N.Y.S 2d 268 (1st Dept 1992).

Judge Woods had transferred this matter as of July 9 2019 to the State court of California

Stanley Mosk. The Petitioners’ requests to transfer the case to the Court of the White Plains

in proximity with the Ministry of Justice were denied. In fact the Magistrate who proceeded

without consent stated that Meettook ESQ had no authority to appear and submitted

documents without ECF Filing privileges. The appeal in the Second Circuit is later dismissed

after USD 1000 was paid to hear it. Magistrate Freeman provides a report Judge Woods then

endorses it and transfers it to Northern California stating that he denies the in forma

paupers appeal. Since when does the payment of USD 1000 constitute an in forma pauperis?

The contract with the Court to hear this dispute implies that there has been breach of the

implied obligation for good faith and fair dealing. The Judicial Conference of the state of

New York CPLR 107.           The acceptance of the repudiation of this contract has been

communicated to the Court since September 2019.



Any Action taken in the original Court before transfer or removal should be treated with the

same respect that it would have been entitled to receive had it taken place in the receiving

court whether the transfer is pursuant to statutory or constitutional authority.        In this

respect the transfer was made without any authority. It is prayed that it would not meet the

same treatment in the Supreme Court and that as of May 2019 the Defendants have been in

default in the Mother Court.



                                                                                 Page 6 of 16
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 18 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71



The relief we seek:



1) As per the Order of Summons 1:19 cv 2169 April 17 2019 served by the US Marshal as of April

   23 2019 an Order prohibiting the publication of fake news;



2) As per the Order of Summons 1:19 cv 2169 April 17 2019 served by the US Marshals as of

   April 23 2019 an order to cease and desist in the use and exploitation of the Plaintiffs

   property;



3) As per the Order of Summons 1:19 cv 2169 April 17 2019 served by the US Marshals as of

   April 23 2019 an order to return all property pertaining to the Plaintiffs failing which the

   respective Governments on behalf of the Petitioners would be authorised to take same;



Together with the relevant Bar Authorities and Judicial Authorities to investigate the abuses

in our Judiciary and Immigration by foreign corporations.      These foreign parties, foreign to

the values and traditions of the United States of America provide false evidence in pleadings

letters and Affidavits through ex parte motions before the Court. Obtain Judgments based on

same then publish this online to continue to exploit the property of the Petitioners without

any legal justification or cause. This is their pattern at play.   Through the same pattern of

the abuse of the ex parte and the fake news they obtained two orders from the Southern

District of New York to transfer this Federal court matter to the State Court of California.




                                                                                    Page 7 of 16
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 19 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71




Then another Order received in November denying the Petitioner any due process of law and

appeal and transferred the case to the Northern District of California and other than an email

stating that this matter has been set for voluntary dismissal, in which upon sending an email

from the Counsel, they stated this was done in error, we have not received any of the official

documents pertaining to this transfer or the transfer done in July 9 2019 to the state court of

California as these Orders were premised solely on ex parte communications in which the

Petitioners were not privy to.



The damages caused by the breaches in the complaint of March 2019 are set for in Judgment

in Default at USD 33 000 000 for Nurbu Lama Namygyal Dhondhup and Zamabala Inc and the

damages for the United States USD 45 000 000. This was set in April 2019 we are now in

January 2020 with interest and further damages accruing till this date.      On this aspect of

quantum we would invite a panel to deliberate on same before a jury or a panel pursuant to

special proceedings 71 of the Civil Procedure Rules.



MMI LAW Inc became a petitioner after the initiation of this case the website was unhooked,

the ECF filing privileges denied; the online banking and credit systems manipulated, hard

drive stolen and admission to the Second Circuit still pending. The facts of the matter are

corroborative of a serious issue and breach of national security by parties that are foreign to

the values enshrined in our Constitution.




                                                                                 Page 8 of 16
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 20 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71



Attached hereto as Appendix are copies of all relevant authorities documents showing the

Petitioners’ right to win this case, including determinations that have a bearing on this case

and/of which petitioner herein complains. These documents are:



The Summary Judgement in lieu of Complaint dated January 15 2020 filed January 18 2020.



Affidavit bundle with the documents submitted in the Southern District of New York and

Second Circuit Court of Appeals containing:



Affidavit of Counsel Kiran Meettook ESQ dated August 30 2019 that was submitted to the

second Circuit on behalf of the Plaintiffs and the United States via writ mandamus

declamatory judgment and appeal of the matter tracking number provided till date no

response provided by the Court of the Second Circuit. ECF filing and physical filing were later

denied by the Court and documents were prevented from filed online or filed physically in the

office, two visits were made one of September 23 and the other on October 18, the appeal

was later dismissed, without justification or cause.



Affidavits of Lama Nurbu from March 5 2019 to present day January 22 2020 filed in the Courts

of the Southern District of New York and in California.



Affidavit of Namygyal Dhondup on behalf of Zambala Inc dated February 9 2019 included in

this bundle and Affidavit of January 17 2020.




                                                                                 Page 9 of 16
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 21 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71



Exhibit A

1) Meettook ESQ Constitutional Oath of office to protect and safeguard the Constitution held

at NEW YORK Empire State Plaza Building Albany admission to the New York Bar January 22

2009 certificate of Meettook ESQ.      As per the Orders of the SDNY they deny ECF filing

privileges; disconnect pro hac vice admissions; deny the appearance of Meettook ESQ as

Counsel in this matter; infer in their reports that Meettook ESQ is not counsel belonging to

the New York Bar.

2) United States District Court Southern District of New York April 12 2019 Certificates of

Admission;

3) Letter of Appearance on this case 1:19-cv-2169 dated April 15 2019;

This is offered to prove that Counsel has standing to appear but was refused filing access

and ECF filing privileges as stated by Magistrate Freeman in her Order of August 14 2019 and

report and recommendations.



Exhibit B

This is the document provided by the Southern District of New York that shows us that as of

March 11 they had decided that this matter be dismissed or transferred and that they provide

the gavels to decide on behalf of the Defendants in this matter. A trial by jury was what was

paid for by MMI LAW Inc however this is the decision and the manner in which a decision was

rendered without any due process of Law.




                                                                               Page 10 of 16
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 22 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71



Exhibit C

This is an email dated October 10 2011 an email of extortion from the New Century

Foundation tilted serious matter. This e-mail is proof of the conspiracy that started in 2011

sent by the secretary of the New Century Foundation instructing Emilia Wang also known as

Amelia Wang to send to an extortion letter to Lama to pay New Century Foundation and to

enslave him further into the organization so he does not leave. This starts the conspiracy of

the fake cases and fake news that start from 2011.



The E-mail dated May 2009 from Fay Wang to Sylvia secretary of Swami Athma Chaithanya is

proof that all e-mails of Yuan Miao and the e-mail love sutra lama that they created for him

lovesutralama@gmail.com is controlled by Yuan Miao. The mastermind behind the initiation

of the fake case conspiracy and fake news conspiracy.



Two months after Lama left the organization New Century Foundation publicly announced on

the internet and sent to all the students they connected with. They said that the Board of

Directors are shocked to learn that Lama Norbu has been found guilty of serious allegations

of sexual misconduct have been made against him by female students.           They stated they

dismissed him from the organisation.       However the truth is that he had fled from the

organisation realising their claims of enlightenment to be untrue and his intellectual

property of the the Lama tradition had provided legitimacy to their sham organisation. This

announcement is dated November 22 2011. Nurbu Lama left the organisation in October 2011.




                                                                                 Page 11 of 16
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 23 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71



A third announcement NCF sent to Lama’s dharma brother they used an e-mail they created

lovesutralama and sent it to the mailing list of all contacts alleging sexual misconduct of the

Petitioner. This is dated September 2 2013. The same pattern of their conspiracy.



The book Love Sutra Lama, they wrote using his picture and name to bring legitimacy to their

organisation they call New Century foundation.     This element of the claim bought with it

breaches of copyright; unfair competition and breaches of industrial design. Free trade does

not allow that one should be allowed to appropriate the fruits of another labour whether

they are tangible to intangible.   This organization has used the images of an incarnation

sacred to many tradition, as well as the image of Lama Nurbu with his Monk robes to publish

their propaganda.



Email dated March 21 2014 from Tom Moore who was representing Lama on this case of

Emilia Wang that had commenced in 2013 in the Courts of California.        This e-mail further

corroborates the conspiracy at play as Wu Hong from China provides a deposition in favour of

the Emilia Wang case and then initiates a case in 2016 on rape and wrongful death.         Lama

Nurbu was not permitted to be at the deposition and till date he is not provided with a copy

of same. Wu Hong in 2016 then initiates a case of rape and wrongful death, the wrongful

death of whom, till date has not been communicated to the Petitioner Lama Nurbu.            The

Attorney on the case refused to cross claim on the case stating it would be dismissed. To

prevent the dismissal of their Wu Hong case requests were made by the Peitioners to

transfer it as part of the current matter in the Southern District of New York case. The docket

sheet states in the Minute Order the ex parte made by the Defendant Beauchamp to deny the

removal was denied, on the docket sheet it states it was granted as of May 24. Till date



                                                                                 Page 12 of 16
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 24 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71



service of this Order has not been made on the Petitioner by the Defendant Beauchamp. This

is a stark discrepancy which till date has not been clarified.



The next letter is proof that in March 11 2013 the same year that Emilia Wang launched a case

against Nurbu Lama. Emilia Wang and Yuan Miao purchased a house together in Las Vegas.

These letters corroborate that Emilia Wang and Yuan Miao are partners in crime, this

evidence was not permitted to be presented in the Court of California along with the e-mail

of 2011 that plans the conspiracy owing to the practice at play where the attorneys form part

of the conspiracy of the New Century Foundation either through greed or lack of competence.

For in Court they had maintained that they were separate entities not one.




Exhibit D

These are print outs from the website lamanorbu.com created by the Defendants.          They

illegally utilise the pictures of Lama Norbu in which they downloaded from the internet and

built this website and allege sexual assault and rape together with President Trump, our

Commander in Chief. This is online on the world wide web since 2016.



The next document corroborates that since that time they have used Facebook to continue

with their attack. Under all his pictures of Nurbu Lama they input comments in English and

Chinese that are false and defamatory and link this with the LA Court. Implying that the LA

Court validates their fake claims. Facebook cannot take this down they state.




                                                                                Page 13 of 16
           Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 25 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71



The next letter is July 25 2016 ABCNEWS Wire and Digital Journal and the stock market news.

This has links with the lamanorbu.com website. The Defendants Pettibone and Beauchamp

advertise their success in winning a case on false evidence and obtaining and an Order

thereof. They utilise words such as found guilty of sexual assault and battery against Emilia

Wang.       In reality this never occurred.   This news prevented Nurbu Lama’s citizenship

application from being approved alongside the retention of the immigration file in California.

The Immigration was delayed for a period from 2016 to 2019 as result. They use this case to

grow their practices just as the New Century Foundation used the property of the Lama to

grow their enterprise as their predecessors did before them.



The next letter dated January 27 2016 from Beauchamp seeking enforcement of judgement

and payment on an Order they obtained utilising fake evidence and committing the crimes of

perjury.



Exhibit E



Order of Judge Woods July 9 2019 sending a Federal court claim of New York to state court in

California on the basis of ex parte communications he received from Defendant Beauchamp

in the case. The issue here is a Defendant can submit a letter ex parte to the Judge and have

this filed online and an Order obtained thereof. However a Counsel of the Lama Matter, a

member of the Bar and Mother Court would have ECF filing privileges denied and letter of

Appearance struck out and deleted from the Court docket.




                                                                                Page 14 of 16
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 26 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71




The first page of the Report and Recommendations of Freeman in breach of the civil rights

Act which prohibits private businesses from discriminating against persons because of their

race, ethnicity and religion.    This first page proves a discriminatory approach to the

petitioners, denies the appearance of Meettook Esq, refuses to acknowledge the surname of

Lama inter alia.



Order of Judge Woods October 28 2019 served to Plaintiff Nurbu Lama received November 25

evidence in the Notice of Appeal before the court, denying the petitioners due process of law

and alleging their claims to be filed in forma pauperis, which is entirely incorrect and that

any attempt at appeal would be made in bad faith. Please see the fees paid till date at page

9 of the Summary Judgement in lieu of Complaint, an updated table of fees would be

provided when the issues of quantum are being decided.



The next document is the Summons and the Order of Summons issued by the court and

served as of April 23 by the US Marshal.    It contains all the names and addresses of the

accomplices Defendants to this conspiracy of this action.



This is followed by the Clerk’s certificate of Default of May 22 2019 which till date the

Southern District of New York has not commented upon nor the Order of Service by

Publication which was submitted at that time.




                                                                               Page 15 of 16
         Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 27 of 45
SUPREME COURT OF THE STATE
OF NEW YORK
COUNTY OF NEW YORK
Special Proceeding 71



This is followed by the proof of service by personal service does on March 10 2019.        The

Defendants New Century Foundation, Yuan Miao and Emilia Wang. The process server George

Reeves describes his ordeal in serving the Defendants on the previous day of March 9 2019 he

was forcefully escorted outside by the New Century Foundation. Emilia Wang until today has

not responded to this, she was served with Yuan Miao and the New Century Foundation on

stage at UCLA.



A prior application has not been made to the Supreme Court for the relief requested herein

save in so far as it was made to the Southern District of New York but they have stated they

do not have jurisdiction to hear the claim, from an internal report they circulated in March 11

2019.   Further arguments pertaining to the claim are contained in the Summary Judgment in

lieu of Complaint filed with the Supreme Court as of January 18 2020.



Wherefore it is prayed that this Court grants:

1) An enforcement of the Orders of April 17 2019 preventing further abuse of the property of

the Petitioners, the spreading of the fake news and the due compensation for the harm done.

2) The Summary Judgment in Lieu of Complaint filed January 18 2020 in which the Defendants

are in breach of the Complaints therein of March 5 2019.

3) The Commencement of the Taking Back of the property of the Petitioners pursuant to Part

71 and any other relief as the Court may find just and equitable.




                                                                                Page 16 of 16
Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 28 of 45
Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 29 of 45
Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 30 of 45
        Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 31 of 45




IN THE SUPREME COURT OF NEW YORK
AT IAS 44
STATE OF NEW YORK
60 CENRE STREET NEW YORK
OCOTBER 15 2019


United States
MMI Law Inc
Nurbu Lama
Namygyal Dhonup
Zamabala Inc


Versus


New Century Foundation
Et al



Summary Judgment in lieu of Complaint



The Defendants have no Reasonable prospect of success in a trial as they are in Default of

the claim filed since March 08 2019 19cv02169 and the Default period commenced as of April /

May 2019.

They are in default of the first claim since April and the Amended Complaint sent with

Summons since May 2019. The motion for Default Judgment and publication is still pending

with the Court of the Southern District of New York.



Essence of the Claim before the Court



The unauthorised exploitation of the Defendants property tangible and intangible is the

claim at issue here. As of May 2019 the Defendants are in default of a part 71 claim served to

them with the Summons issued on April 17 2019 by the US Marshals.

                                                                                 Page 1 of 15
      Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 32 of 45




The Conspiracy at play revealed by their pattern of behaviour that is destructive to the values

enshrined in this land. The Conspiracy started in 1999 with the setting up of the organization

in the USA to exploit persons of faith to the Divine Mother and who needed assistance with

the Law of our land. Their associates claimed to be lawyers and incarnations of the divine

Mother. Monks were disrobed in this organization and they are from a lineage where this

cannot be rescinded. The second layer of their conspiracy started in 2011 to initiate false

cases in the Courts of California and meddle with the USCIS in California. Files that were

meant to the in the East Coast were deliberately stalled in California and fake cases entered

in the Courts of California to stall the citizenship application process of the Plaintiff Nurbu

Lama in this case. This limb of their conspiracy utilised the USCIS and the California Courts.

The investigation of this case revealed the abuse of the ex parte motion and the

manipulation of the docket system.

The third layer of their conspiracy, is essentially the same game they play. This started in

2019. In this case it was not only the manipulation of the docket and abuse of the ex parte

and the public mischief of the provision of fabricated evidence but also the unhooking of the

Counsel from the system.



For it is the duty of counsel to protect.     The counsel of the Plaintiffs, is currently not

permitted to make an appearance before the Courts on behalf of the Plaintiffs in the Courts

of California, in the Mother Court nor the Second circuit. No alternative is left but to submit

this Summary Judgment in lieu of Complaint to assist the judicial branch of the Government

of the United States, a Plaintiff to this action, with the evidence and the Law that has been

put before the Courts of California and the Courts of the New York and the Courts of D.C. in

this respect.




                                                                                  Page 2 of 15
     Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 33 of 45




Jurisdiction of the Supreme Court to hear this matter



The Plaintiffs move this claim to the Supreme Court by virtue of the New York Sate

Constitution NY Const. art VI S.`9(a) and under the CPLR 325 (a); Spinnel v Doris L. Sassover

P.C. 155 Misc. 2d 147, 589 NYS 2d 230 (NYC Civ CT 1992). The Authority this provides for the

Court to hear any claim claim without the unnecessary battle to demonstrate the

geographical nexus required. The unlimited jurisdiction of the Supreme Court permit the

Plaintiffs to commence and/or transfer the matter to the Supreme Court by virtue of the Rule

of Law contained herein. The relief sought relate to Federal questions and controversies.



The matter filed in the Southern District of New York in March 8 2019 USD 400 paid by MMI

LAW and served via personal service to the Defendants as of March 10 2019. After several

attempts on March 9 2019, the Service Agent served the Defendants in the Assembly Halls at

UCLA California.   The Affidavit of service has been filed and docketed as of April 2019.      The

Defendants have been in default of the matters stated in the Complaint for failure to serve

an Answer on the Plaintiffs as of April 2019.



The Pro Hac Vice Admission USD 200 paid request of the Counsel and the ECF filing privileges

of the Counsel on file were unhooked from the Court system. This rendered the electronic

system sporadic and emails that were sent to Lama Nurbu were not sent to the Counsel of

record. The Court and chambers were on notice of this fact since April 2019. E-mails and

letters of correspondence to corroborate the aforesaid were submitted to them and this

matter is still under investigation.    The Court have yet to provide a reason behind the

unhooking of Counsel from the system as this matter is still currently under investigation,

we presume.


                                                                                    Page 3 of 15
      Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 34 of 45




Requests to transfer this matter to the District Court of White Plains and DC in the vicinity of

the Department of Justice were accordingly refused. The Court with the Jurisdiction to hear

this dispute is the Supreme Court, therefore.



April 17 Judgment in Default



Judgement in Default was refused by the Court on the grounds that a Summons was not

issued at the outset. The staff at the Court requested that a motion for the issuance of a

summons be filed. The letter of Appearance filed by the Counsel, attached herein as Exhibit

A was filed in Court but not permitted to be filed online. After three hours of deliberation at

the pro se office on April 17 2019 the Summons was finally issued.



Summons and Special Proceeding



The Summons was served with the Amended Complaint which moved the action into a

special proceeding pertaining to Part 71 special proceeding. This pleading annexed as Exhibit

C requested the Defendants to cease in the exploitation of the property of Plaintiffs and

placed the Defendants on notice that all property pertaining to the Lama tradition will be

taken back. This document was served by the US Marshals as of April 23 2019 and docketed

on file.




                                                                                  Page 4 of 15
     Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 35 of 45




May 2019 Judgment in Default



The Defendants were in default of this as of May 2019, for failing to file a response.

Judgment in Default was refused on the basis that Plaintiffs had to prove the service by the

US Marshals. The evidence was refiled with the judgment in Default and a motion to publish

the order was requested. This request is pending till date.



July 9 2019 Order



In July 9 2019 an Order was received which remanded this Federal action to the State Court of

California. E-mails of this Order was sent to the Plaintiffs Nurbu Lama only stating warning

case is closed. This was not sent to the Counsel of record and the Staff at the Court are on

notice of this fact.   Unfortunately the Order was based on the provision of an ex parte

communication by one of the Defendants to Chambers. The Defendant did not file this online

nor make an order of appearance in accordance with the Rules. Yet the contents of the ex

parte made it to the Order of July 9 2019.




August 2019 Order



The order by the Court of August deleted the entires of the Counsel of record and MMI LAW

from the record and confirmed that ECF filing privileges were not granted to her to file online,

by virtue of the fact that the letter of appearance was not filed online. Till date they failed to

answer why the online system was unhooked and the disparity in the communication

between the departments of the Court.




                                                                                    Page 5 of 15
      Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 36 of 45




An appeal of this matter was filed before the Second Circuit Court. The deadline to file the

submission of the appeal stipulated by the Court to be August 30 2019. Requests to activate

the online filing for this Court were denied so the appeal was filed via writ mandamus.



Appeal at the Second Circuit

Writ Mandamus filed August 30 2019



USD 500 paid tracking number 1ZE22E53221005876 provided and till date no response from the

Court in respect to the claims stated herein.



September 23 2019



ECF filing refused and documents were not permitted to be submitted in person. The Court

requested another USD 500 to not dismiss the appeal they stated until the PHV motion was

reviewed and granted by the Court, the Plaintiffs were not permitted to file any document

including the requisite forms that were compulsory to be filed. These forms were submitted

at the Court that day. The staff refused to take it and the conversations are memorialized till

this day.



October 2019



E-mails are received that the appeal is dismissed for the failure to file the requisite forms

that were submitted on September 23 2019 that day.      The Court is on notice of this fact that

they refused to take in the forms that day.     The same pattern repeats itself the unhooking

of the filing system and the dismissal/transfer of the matter.




                                                                                  Page 6 of 15
      Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 37 of 45




E-mails are received that day that the Magistrate has submitted a report and

recommendations of the matter and sent to only Nurbu Lama.              The Counsel of record

Meettook ESQ not permitted to go on record by the Mother Court.             Till date no official

documents pertaining to the second circuit appeal or the dismissal thereof have been sent to

the Plaintiffs including the counsel of record.



November 2019



E-mails are sent that case has been transferred to the Courts of California Northern district

this time. The official documents pertaining to this transfer are still pending from the Court.

On November 25 documents were received with an Order stating that the report and

recommendations were adopted in its entirety.         The report prepared by a Magistrate that

requires the consent of the Plaintiffs to proceed, did proceed without consent of the plaintiff

in this case. Rule 28 USC section 636(c); Federal Rule Civ 73(b)(1).



The Report and Recommendations laden with error it is for it states that the Plaintiffs Nurbu

Lama, Namygyal Dhonup and Zambala Inc are unrepresented, the letter of Appearance was

deleted, for Meettook ESQ and MMI LAW is signed on the docket as of March 2019. In conflict

with the Civil Rights Act this is as the Magistrate is blindfolded to the identity of the Lama in

this case. Referring to everyone else by their family name she merely refers to him as Nurbu

without acknowledging the name Lama given to him by his Mother. The only nation this day

that places the Mother on the throne and carry her name is the town from where Nurbu

Lama is from. The surname Lama given by his Mother. Please request the writers of these

documents not to disrespect it because it was given by the Mother and not the Father.




                                                                                   Page 7 of 15
      Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 38 of 45




The Report is further laden with errors and the foremost is that the Plaintiffs did not consent

to proceeding with a Magistrate. The document does not explain why she proceeded without

consent.   The report further confuses the parties and only makes generalisations on the

Complaint and 2 Affidavits submitted in March 2019, limiting the reasoning in this respect as

the case has organically grown since then and is now a special proceeding with the

Defendants in default since May 2019. The essence of the claim is to prevent the exploitation

of the property of the Plaintiffs.



The Order received in November denies any appeal to the Order alleging that it would not be

done in good faith and states that in forma paupers is denied for the purpose of this appeal.

This is another error as an application for in forma paupers was never made to the Court.

The properties of the Lama are rich and this claim is seeking relief from the unauthorised

exploitation of their property, without their consent.    Again this mistake is the result of

reliance of ex parte communications.       The docket may have been manipulated by the

Defendants that blindfolded the ones making the Orders.         The communication channels

within the Court need a vetting and an investigation of this matter.



Payments made till date with the Court

MONTH                     YEAR                   USD                    PURPOSE

MARCH                                     2019                     400 COMPLAINT FILING

MARCH                                     2019                     200 PRO HAC VICE FEES

AUGUST                                    2019                     500 WRIT MANDAMUS
                                                                       SECOND CIRCUIT

SEPTEMBER                                 2019                     500 APPEAL SECOND
                                                                       CIRCUIT




Service Filing Fees



                                                                                 Page 8 of 15
     Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 39 of 45




MONTH

MARCH                                      2019                       750 PERSONAL SERVICE
                                                                          IN THIER HANDS

MARCH - JANUARY                    2019 - 2020                     239.07 Online filing fees and
2020                                                                      service via agent one
                                                                          legal

APRIL                                      2019                 1008 TBC   US Marshals




The Payment of a filing fee constitutes consideration for a valid contract that are premised

on the exchange of promises. A trial by jury the Plaintiffs paid for, a decision by a clerk made

on March 11 2019 they received.        Deciding for the Plaintiffs that this matter should be

dismissed or transferred. Exhibit B.



The California matter a serious issue for the Bar Authorities



E-mails were received that the matter transferred to the Northern District of California were

set for voluntary dismissal. After the Plaintiffs sent an e-mail requesting the service of these

documents and requesting filing access they were removed as an incorrect filing. This matter

was at first thought to be trivial to mention however the study of the docket sheet of the two

cases in California reveals that there is a serious RICO/Anti trust behaviour prevalent here

with the manipulation of the docket sheet.



The two cases that were conspired by the organization since 2011. Evidenced by an e-mail of

the founder sent to her pawns. Exhibit C This e-mail talks of initiating these fake cases. The

recipient of the e-mail Emila Wang initiates a fake case of sexual assault in 2013 and

depositions of lady by the name of Wu Hong (Second case against Lama) are taken in the




                                                                                      Page 9 of 15
       Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 40 of 45




same year. The Plaintiff Nurbu Lama is not permitted to be part of this process. Till date his

first California lawyer has not provided him with:

1) The Depositions; (Wu Hong’s Depositions taken in La 2014)

2) The Settlement he proposed with the adviser party, that was the adverse party;

3)   Copies of the interrogations;

4) An explanation as to why he could not put forth the best evidence of the case;

5) He refused to speak regarding the matters that transpired at trial, this was conducted on

     perjury and falsified evidence. He had the cross complaint dismissed without authority

     from the Plaintiff.

6) An explanation as to why the docket sheet has insertions that Plaintiff Nurbu Lama

     requested a jury instructions when both him and the Lawyer of the foundation

     Beauchamp and Pettibone stated that the trial would be proceeded without transcript

     and without jury;

7) An explanation pertaining to the entires of service at the San Ramon police station that

     are on the docket with the case numbers struck out.



Fake news with the stamp of Law were consequently published online utilising facebook and

Go Daddy with the purchase of domain names such as lamanorbu.com. lama norbu Warning

Facebook 2016 pictures with Lama and President Trump alleging sexual harassment see

Exhibit D. and Go Daddy require Court Orders to remove the said content. In this respect

Facebook and Go Daddy were added to the pleading as their platforms have been utilised to

perpetuate this fraud, conspiracy and crime.         As result he has spent the last six years

traveling from the coast of the East to the West to have the matter decided in his name

without his involvement or voice.




                                                                                 Page 10 of 15
      Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 41 of 45




The second case of Wu Hong she had a deposition in 2014 but her case was initiated in 2016

and served on Nurbu Lama when he was starting a life away from the organization. This case

alleged rape, personal injury and wrongful death against a lady he never met. Till date the

official documents have not been sent to him, but docketed on the online docket sheet these

are. This case was scheduled to be dismissed as of May 2019. This was the tradeoff that was

reached with his second California Bar lawyer. The appeal of the Emilia Wang case to be lost

and the Wu Hong case to be dismissed. Till date he is unaware as to whom the wrongful

death is of.

The same pattern of behaviour is at play here. Input false data into the machinery of the

judiciary and publish it online on a world wide web attack against the practitioners of

established faiths. The consequences of such actions are imprisonment, we hope that the

Defendants are aware.



With respect to his second Attorney Defendant Kevin McKesson Plaintiffs are still awaiting

the following answers:

1) Why he concluded a settled statement of what transpired at trial without the

   involvement of the Plaintiff?

2) Why he waited until after six months to inform him that the appeal was lost and that he

   would be sanctioned by the judiciary if he proceeded with it?

3) Why he was denied to bring a cross claim stating that the case of Wu Hong would be

   dismissed? Inter alia. Till date Plaintiff Nurbu Lama is awaiting the official documents

   pertaining to the trial.



The Defendants Beauchamp and Pettibone have been party to this case since its inception.

Defendant Beauchamp stated in her ex parte communication to the Court that she is a pro

bono lawyer. Both of these lawyers have been advertising the Court verdicts obtained by


                                                                              Page 11 of 15
      Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 42 of 45




perjury to lure clients to their practices. Exhibit E They are requested to provided all their

client billing files relating to the matter New Century Foundation; Yuan Miao’ Emilia wang

and Wu Hong and to answer the question as to why they have been initiating false cases on

a pro bono basis. It seems that the Lama Plaintiff was an easy target and they wanted the

online advertising.   Defendant Beauchamp continued with her practice of abuse of the ex

parte and obtaining orders based on same.



She failed to respond to the filed claim in which she is a Defendant too. Instead she sent in

a document to the Judge in chambers ex parte that was filed online stating that the Wu

Hong matter had been scheduled for trial as of May 2019 and was only stalled as result of the

proceedings initiated in the Southern District of New York.       This is perjury as it is on the

record that this matter was scheduled to be dismissed as of May 2019.            To prevent the

dismissal of this case the Plaintiff requested that it be transferred to the Southern District of

New York case.    Requests were sent in March, April and May via the Stanley Mosk Court

thought the agent of service by the name of One Legal.

Till date we are awaiting the service of the Order that retained the case in the Stanley Mosk

Court of California. The Minute Order on the docket sheet states it was denied and another

entry on the docket sheet states it was granted. There is a disclaimer on the site that hosts

these documents that they are not to be considered as official.



California Bar Association

The California Bar Association have been placed on notice with respect to this matter and

Plaintiffs are still awaiting a reply from them.




                                                                                   Page 12 of 15
       Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 43 of 45




FOIA

The FOIA request too is still pending for a copy of the immigration file that will be added with

these proceedings. These fake cases were used to play the citizenship application of Plaintiff

Nurbu Lama and the file was kept in California, in one e-mail that was submitted to the Court

in April it stated that it had to be kept there due to the close connection with China and that

office. The United States is a Plaintiff in this matter and would like its institutions of the

judiciary and the USCIS to be free from foreign organization corruption and invasion.



Requests for the following documentation are still pending from:

Stanley Mosk

1) Requested since August copy of the Order that the case is retained in CA;

2) Copies of financial accounts of the pro bono lawyers in this case;

3) The CA Bar Association and the Judicial authorities of California are interested parties to

this case and should be copied into the matter too.



Southern District of New York

1) The Ex Parte communications that were sent in chambers;

2) Official documents pertaining to the transfer and the appeal of August;

3) Explanation of the denial of the ECF filing privileges and unhooking of the Counsel from

the system.



The May 17 2019 Judgment in Default addressed the following laws pertaining to the

Complaint which the Defendants are in default of since May:

Pursuant USC Title 8 405

USC 18 Section 1964 (a)

USC 15 Section 1 of the Sherman Anti Trust Act


                                                                                  Page 13 of 15
     Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 44 of 45




Section 4 Clayton Anti Trust Act USC 1`55

USC Title 18 1623

Till date the Court has not addressed this nor the evidence provided in the Affidavits of Nurbu

Lama of April 10 and May and November. The two Orders received are based wholly on ex

parte communications the language dictates same. Please refer to the page 6 above on the

fees paid till date for a platform to resolve this dispute. As from September we

communicated that the actions constitute a repudiation thereof and hence the matter is

bought in the Supreme Court of the State.



Free trade does not allow that one should be allowed to appropriate the fruits of another’s

labor tangible or intangible. The Law is still striving to provide full protection to same and

may be limited in some respects to the intangible but it can protect the intangible expressed

in words or print and it does so by virtue of copyright, unfair competition and industrial

design. The appropriation of the image of another to exploit for profit goes against the

copyright rules on infringement on the rights of the Plaintiffs this is. The property of the

plaintiffs tangible and intangible are at stake here, moreover the ethics that is played out

here. Given the sensitivity of the matter we refrained to publish, but till date no one has

come forth with a resolution of same, which leaves us no alternative but to open it up for

world wide debate.



It is illegal to use the image and property of another without their permission the lineages of

these traditions are at stake here as well as their lands and the amended complaint that was

served by the US Marshals in April provided a part 71 claim to the taking back of their

property tangible and intangible.




                                                                                  Page 14 of 15
      Case 3:19-cv-07218-JSC Document 58 Filed 01/28/20 Page 45 of 45




The Defendants do not share the following ideals their actions dictate

We the people of the United States in order to form a more perfect union, establish Justice,

form a more perfect union, insure domestic tranquility, provide for common defense

promote the general welfare and secure the blessings of liberty to ourselves and our

posterity do and establish this Constitution of the USA. Every rule or procedure must be

interpreted with this at it heart. At the heart of the United States Constitution is the DUE

PROCESS CLAUSE of the 14th Amendment witch states:

‘nor shall any state deprive any person of life, liberty or property without due process of law

The basic requisite of due process is a meaningful opportunity to be heard. Boddie v

Connecticut 401 US 371, 377 91 S.Ct 780, 785, 28L. ED 2d 113, 118 1971). This opportunity to be

heard remains a lively ingredient of concepts as varied as provisional matters, to remedies

Carey v Sugar 425 US 73, 96S. CT 1208 47 L ED 2d 587 1976. The State of New York too has its

Due Process clause. By virtue of the State and Federal Constitutions therefore this matter

has to be heard. Enshrined in our rights it is.




                                   In Solidarity with the Truth


                                       /S/K. Mettoook ESQ


                                          MMI LAW INC
                                          244 5th Avenue
                                            Suite A 151
                                             New York
                                             New York
                                               10001
                                           JAN 16 2020




                                                                                     Page 15 of 15
